Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 14, 2018

                                    No. 04-16-00755-CV

            IN THE ESTATE OF AMINITA PEREZ-MUZZA, DECEASED,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2007PB7000089 L2
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
Sitting:      Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice


       On February 8, 2018, Appellant filed a Suggestion of Mootness, in which he requested
this court vacate the probate court’s order granting summary judgment and render judgment
dismissing Appellee’s case on the ground of mootness. Upon consideration of Appellant’s
argument, Appellant’s request is DENIED.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court